FILED
                            NOT FOR PUBLICATION                               APR 18 2013

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                        U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



BALJIT SINGH,                                     No. 08-73375

              Petitioner,                         Agency No. A098-847-983

  v.
                                                  MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

              Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted April 15, 2013 **
                              San Francisco, California

Before: SCHROEDER, THOMAS, and SILVERMAN, Circuit Judges.

       Baljit Singh, a native and citizen of India, petitions for review of the Board

of Immigration Appeals’ (“BIA”) denial of asylum, withholding of removal, and

Convention Against Torture relief. The BIA affirmed the Immigration Judge

(“IJ”), who found that Singh was not credible. Singh had failed to provide

        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
corroborating evidence, that he should reasonably have been able to obtain, of a

complaint allegedly made to the Punjab State Human Rights Commission in India.

Under the REAL ID Act, an IJ can require a noncitizen to provide evidence to

corroborate testimony unless the noncitizen does not have the evidence and cannot

reasonably obtain it. 8 U.S.C. § 1158(b)(1)(B)(ii). We may not reverse an IJ’s

determination that corroborating evidence is reasonably available unless the record

compels a finding to the contrary. 8 U.S.C. § 1252(b)(4).

      Singh contends he could not get a copy of his Human Rights Commission

complaint because he did not have the complaint number. The record shows,

however, that the Commission’s website had a search page, where this information

could be obtained. Neither Singh nor his counsel used this tool despite the IJ’s

repeated suggestions to do so. The record therefore supports the IJ’s finding that if

Singh had filed a complaint, he could reasonably have obtained corroborating

evidence of it, but failed to do so.

      The petition for review is DENIED.




                                          2